Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. 
Detailed Action

The instant application having Application No. 16/738,415 has claims 1-29 pending filed on 01/09/2020; there are 3 independent claim and 26 dependent claims, all of which are ready for examination by the examiner.  

Response to Arguments

This Office Action is in response to applicant’s communication filed on June 30, 2022 in response to PTO Office Action dated April 1 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Interpretation

Applicant argues on page 13 in regards to the claims 1-11 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph, “In view of the claim amendments, Applicant respectfully asserts that the claims not be interpreted under 35 USC 112, sixth paragraph”.  

Examiner respectfully disagrees with arguments on page 13 in regards to the claims 1-11 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph.  The amendments to the independent claim merely adds the term “by a secondary database” and does not add sufficient structure or material for achieving the claimed function thus failing the 3 prong analysis.  Refer to MPEP 2181 I (C).   The interpretation of claims 1-11 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph is maintained.


Claim Rejections

Applicant's following arguments filed on 06/30/2022 have been fully considered with the results that follow.

Claim Rejections - 35 USC § 101

Applicant argues on page 13 in regards to the claims 1-10, 12-21 and 23-29 which are rejected under 35 U.S.C. 101, “Applicant respectfully asserts that the claims, as amended, are directed to an abstract idea. More particularly, the claims are directed to interaction between two databases or data storage systems, enabling deletions at the secondary database/data storage system to be managed based upon direct messages between the two systems.  In view of the above, Applicant respectfully requests that the Examiner withdraw the rejection of the claims under 35 U.S.C. §101”.  

Examiner respectfully disagrees with arguments on page 13 in regards to the claims 1-10, 12-21 and 23-29 being rejected under 35 U.S.C. 101.  The amendments to the independent claims merely adds the term “by a secondary database” or uses the term transmitting instead of sending and does not add any additional elements in the claim limitations that improve the functioning of a computer, or an improvement to other technology and is merely using a computer as a tool to perform the concept.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application.  The rejection of the claims 1-10, 12-21 and 23-29  under 35 U.S.C. §101 is maintained.

Claim Rejections - 35 USC § 103

35 USC § 103 Rejection of claims 1-29


Independent Claims 1, 12 and 23

Claim 1, 12 and 23


Applicant argues on page 14 in regards to the independent claims “Applicant respectfully asserts that the cited references, separately or in combination, fail to disclose or suggest ‘identifying, by a secondary storage system, a chunk of records in the secondary storage system’, ‘sending a message to a primary storage system that identifies the chunk of records and asks whether any records of the chunk records are delete-able’,  ‘transmitting, by the secondary storage system, a message to a primary storage system, the message identifying that identifies the chunk of records and inquiring whether any records of the chunk of records are delete-able’, ‘processing, by the secondary storage system, a response to the message, the response being received from the primary storage system and indicating which records of the chunk of records are delete-able.,  ‘deleting, by the secondary storage system, each record of the chunk of records from the secondary storage system that the message indicated was delete-able’ ”.  

Examiner respectfully disagrees with arguments on page 14 in regards to the independent claims.  The combination of Neall et al (US PGPUB 20190095297) and Lashley et al (US PGPUB 20090019094) teaches all the limitations of the amended independent claims.  Neall (Paragraph [0031] and Paragraph [0032]) teaches “identify, by a secondary database, a chunk of records in the secondary database (the contents of the active standby database, based on the information contained within the redo records and the unique redo record identifier is a unique identifier to uniquely identify a redo record)”; Lashley (Paragraph [0011] and Paragraph [0032]) teaches “transmit, by the secondary database, a message to a primary database, the message identifying the chunk of records and inquiring whether any records of the chunk of records are delete-able (the secondary database server, transmits the processed update operation to the primary database, the secondary server may perform the preliminary operations, identify the records to update and then send a message to the primary system specifying which records to modify)”; Neall (Paragraph [0030] and Paragraph [0037]) teaches “process, by the secondary database, a response to the message, the response being received from the primary database, and indicating which records of the chunk of records are delete-able (used by the standby recovery process within the active standby database server to apply the data to the active standby database received at the active standby database server and any changes (deletion) made to the contents of the primary database also may be made to the contents of the active standby database)”; and Neall (Paragraph [0044], Paragraph [0049] and Paragraph [0050]) teaches “delete, by the secondary database, each record of the chunk of records from the secondary database that the message indicated was delete-able (the data blocks containing the data included within the logging redo record including deleted records are applied to the active standby database, a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received is identified and applied to update the standby database)”.  Thus, the argument that “Applicant respectfully submits that the independent claims are patentable over the cited references” is incorrect. 

Dependent Claims  2-11, 13-22 and 24-29

Applicant argues on page 14 in regards to the dependent claims 2-11, 13-22 and 24-29, “The dependent claims depend from one of the independent claims and are therefore patentable for at least the same reasons.”

Examiner respectfully disagrees with arguments on page 14 in regards to the dependent claims 2-11, 13-22 and 24-29.  For the reasons specified supra for the independent claims, the combination of Neall et al (US PGPUB 20190095297),  Lashley et al (US PGPUB 20090019094) and Khandelwal Sunil (US PGPUB 20180210959) teaches all the limitations of the dependent claims 2-11, 13-22 and 24-29.  Thus the claims 2-11, 13-22 and 24-29 are not allowable. 


Objections


Claim Objections
	a.	The amended Claim 7 is objected to because of the following informality:
	Claim 7 recites inter alias “…in another message sent by the primary database to the primary database, confirm deletion from the secondary database of each record of the chunk of records the response indicated was delete-able" is not described in the specification.  The claim limitation “… sent by the primary database to the primary database …” is incorrectly specified and should be “… sent by the secondary database to the primary database …“ .  Please make appropriate correction.  For this office action it will be assumed as “… sent by the secondary database to the primary database …“  by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-21 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Neall et al (US PGPUB 20190095297) in view of Lashley et al (US PGPUB 20090019094). 

As per claim 1:
Neall teaches:
“An apparatus, comprising” (Paragraph [0090] (a computer system includes))
 “a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
 “identify, by a secondary database, a chunk of records in the secondary database” (Paragraph [0031] and Paragraph [0032] (the contents of the active standby database, based on the information contained within the redo records and the unique redo record identifier is a unique identifier to uniquely identify a redo record))
 “process, by the secondary database, a response to the message, the response being received from the primary database, and indicating which records of the chunk of records are delete-able” (Paragraph [0030] and Paragraph [0037] (used by the standby recovery process within the active standby database server to apply the data to the active standby database received at the active standby database server and any changes (deletion) made to the contents of the primary database also may be made to the contents of the active standby database))
“delete, by the secondary database, each record of the chunk of records from the secondary database that the message indicated was delete-able” (Paragraph [0044], Paragraph [0049] and Paragraph [0050] (the data blocks containing the data included within the logging redo record including deleted records are applied to the active standby database, a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received is identified and applied to update the standby database)).
Neall does not EXPLICITLY disclose: transmit, by the secondary database, a message to a primary database, the message identifying the chunk of records and inquiring whether any records of the chunk of records are delete-able. 
However, Lashley teaches:
“transmit, by the secondary database, a message to a primary database, the message identifying the chunk of records and inquiring whether any records of the chunk of records are delete-able” (Paragraph [0011] and Paragraph [0032] (the secondary database server, transmits the processed update operation to the primary database, the secondary server may perform the preliminary operations, identify the records to update and then send a message to the primary system specifying which records to modify)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Neall and Lashley for “transmit, by the secondary database, a message to a primary database, the message identifying the chunk of records and inquiring whether any records of the chunk of records are delete-able” as it provides a redirected update mechanism for a secondary database system used to provide redundancy for a primary database system (Lashley, Paragraph [0018]).  
Therefore, it would have been obvious to combine Neall and Lashley.

As per claim 2:
Neall and Lashley teach the apparatus as specified in the parent claim 1 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
“identify, by the secondary database, a second chunk of records in a secondary database” (Paragraph [0033] and Paragraph [0040] (one or more data block(s) over a range of data blocks (a second chunk of records) are also referenced and/or otherwise identified/identifiable by the standby database, in the nologging redo records which were sent to the standby database (secondary database) server))
 “process by the secondary database,  a second response to the second message, the second response being received from the primary database, the response indicating which records of the chunk records are delete-able” (Paragraph [0030] and Paragraph [0037] (used by the standby recovery process within the active standby database server to apply the data to the active standby database received at the active standby database server and any changes (deletion) made to the contents of the primary database also may be made to the contents of the active standby database))
“delete, by the secondary database, each record of the second chunk of records from the secondary database that the second message indicated was delete-able” (Paragraph [0044], Paragraph [0049] and Paragraph [0050] (the data blocks containing the data included within the logging redo record including deleted records are applied to the active standby database, a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received is identified and applied to update the standby database)).
Also, Lashley teaches:
“send, by the secondary database, a second message to a primary database that identifies the second chunk of records and inquires whether any records of the second chunk of records are delete-able” (Paragraph [0032] and Paragraph [0044] (the secondary server may perform the one or more preliminary operations, identify one or more  records (second chunk of records) to update and then send a message (second message) to the primary system specifying which records to modify)).

As per claim 3:
Neall and Lashley teach the apparatus as specified in the parent claim 2 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
“and the deleting of records from the secondary database that responses to the messages indicated were delete-able” (Paragraph [0049] and Paragraph [0050] (a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received for one or more data blocks is identified and applied to update the standby database)).
Also, Lashley further teaches:
“repeat, by the secondary database, the sending of messages to the primary database for different chunks of records in the secondary database” (Paragraph [0032] and Paragraph [0044] (the secondary server may perform the one or more preliminary operations, identify one or more  records to update and then send a message to the primary system specifying which records to modify)).

As per claim 4:
Neall and Lashley teach the apparatus as specified in the parent claim 3 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory)).
Also, Lashley further teaches:
“as part of the repeating performing at least one of” (Paragraph [0042] (a  session control block may manage a plurality of sessions)).
“send, by the secondary database, a next message to the primary database after records identified in a response to an earlier message have been deleted” (Paragraph [0052] (the secondary server may be configured to send a message or acknowledgment to secondary server when the synchronization point is reached by the primary server))
“or send, by the secondary database, a next message to the primary database only after a response to one of a maximum permitted number of simultaneous in-flight messages has been received” (Paragraph [0052] (the secondary server may set a checkpoint at the end of a particular transaction, after completing processing of operations associated with the transaction, the primary server may send the acknowledgment to the secondary server which may stall normal operation  at secondary server until the acknowledgement is received)).

As per claim 5:
Neall and Lashley teach the apparatus as specified in the parent claim 3 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
 “change the rate at which the messages are sent based on the primary database’s usage” (Paragraph [0061] (the relevant actions may be taken when the load rate into the primary database is greater than the network bandwidth that can send the data blocks, or the standby database can handle)).

As per claim 6:
Neall and Lashley teach the apparatus as specified in the parent claim 3 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory))
 “change the number of records identified in the messages based on the primary database’s usage” (Paragraph [0062] (the load process may automatically transition to the logging mode and generate logging redo records  for all data blocks that have not received acknowledgement that they have been written/applied to the standby database and some data blocks that have just been sent to the standby database may be re-logged again (change the number of records))).

As per claim 7:
Neall and Lashley teach the apparatus as specified in the parent claim 1 above. 
Neall further teaches:
“the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to” (Paragraph [0091] (the system performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory)).
Also, Lashley teaches:
“in another message sent by the secondary database to the primary database, confirm deletion from the secondary database of each record of the chunk of records the response indicated was delete-able” (Paragraph [0032] and Paragraph [0044] (the secondary server may perform the one or more preliminary operations, identify one or more  records (second chunk of records) to update and then send a message (second message) to the primary system specifying which records to modify)).

As per claim 8:
Neall and Lashley teach the apparatus as specified in the parent claim 7 above. 
Lashley further teaches:
“wherein the another message is a subsequent message that identifies a second chunk of records and inquires whether any records of the second chunk of records are delete-able” (Paragraph [0032] and Paragraph [0044] (the secondary server may perform the one or more preliminary operations, identify one or more records (second chunk of records) to update and then send a message (subsequent message) to the primary system specifying which records to modify)).

As per claim 9:
Neall and Lashley teach the apparatus as specified in the parent claim 1 above. 
Neall further teaches:
“wherein at least one of the records that the response did not indicate was delete-able had associated meta-data in the primary database that indicated that the at least one of the records was deleted or delete-able when the response was generated” (Paragraph [0052] (the logging redo record  is received by the active standby database server and a determination process  determines whether the redo record is a logging redo or a nologging redo where logging redo  is a logging redo operation, logging redo including a copy of data block  containing at least the changed data is saved to the redo log database and the copy of data block contained within the redo log is applied to the active standby database))
 “and wherein, the associated meta-data was not present in a main memory of a computer that executed a software thread that determined which ones of the records of the chunk were to be identified in the response as being delete-able” (Paragraph [0042] (each data block may comprise metadata that associates the data block to a corresponding nologging redo record  so that a standby recovery process may confirm that a respective data block  received in memory  is associated with a corresponding nologging redo record)).

As per claim 10:
Neall and Lashley teach the apparatus as specified in the parent claim 9 above. 
Neall further teaches:
“wherein the main memory keeps pages of meta-data for records in the primary database that indicate for each of the records whether the record is at least one of: deleted; delete-able, and wherein, at any time, only a subset of the records within the primary database are able to have their meta-data on a page in the main memory” (Paragraph [0042] and Paragraph [0044] (each data block may comprise metadata that associates the data block  to a corresponding nologging redo record, where the data block is received in memory and when the data load operations are not being logged (e.g., nologging/placeholder redo record) at the primary database, the nologging/placeholder redo record is processed differently)).

As per claim 12:
Neall teaches:
“A computer-implemented method comprising” (Paragraph [0008] (a computer implemented method for automatic maintenance of standby databases includes))
“identify, by a secondary storage system, a chunk of records in the secondary storage system” (Paragraph [0031] and Paragraph [0032] (the contents of the active standby database, based on the information contained within the redo records and the unique redo record identifier is a unique identifier to uniquely identify a redo record))
 “processing, by the secondary storage system, a second response to the second message, the second response being received from the primary storage system, and indicating which records of the second chunk of records are delete-able” (Paragraph [0030] and Paragraph [0037] (used by the standby recovery process within the active standby database server to apply the data to the active standby database received at the active standby database server and any changes (deletion) made to the contents of the primary database also may be made to the contents of the active standby database))
“deleting, by the secondary storage system, each record of the second chunk of records from the secondary storage system that the response indicated was delete-able” (Paragraph [0044], Paragraph [0049] and Paragraph [0050] (the data blocks containing the data included within the logging redo record including deleted records are applied to the active standby database, a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received is identified and applied to update the standby database)).
Neall does not EXPLICITLY disclose: transmitting, by the secondary storage system, a message to a primary storage system, the message identifying the chunk of records and inquiring whether any records of the chunk of records are delete-able. 
However, Lashley teaches:
“transmitting, by the secondary storage system, a message to a primary storage system, the message identifying the chunk of records and inquiring whether any records of the chunk of records are delete-able” (Paragraph [0011] and Paragraph [0032] (the secondary database server, transmits the processed update operation to the primary database, the secondary server may perform the preliminary operations, identify the records to update and then send a message to the primary system specifying which records to modify)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Neall and Lashley for “transmitting, by the secondary storage system, a message to a primary storage system, the message identifying the chunk of records and inquiring whether any records of the chunk of records are delete-able” as it provides a redirected update mechanism for a secondary database system used to provide redundancy for a primary database system (Lashley, Paragraph [0018]).  
Therefore, it would have been obvious to combine Neall and Lashley.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 2 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 3 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 4 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 5 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 6 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 7 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 8 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 9 above.

As per claim 21, the claim is rejected based upon the same rationale given for the parent claim 20 and the claim 10 above

As per claim 23:
Neall teaches:
“A tangible, non-transitory computer-readable storage medium having instructions stored thereon which, when executed by a processing device, cause the processing device to” (Paragraph [0091] (performs specific operations by processor executing one or more sequences of one or more instructions contained in system memory where such instructions may be read into system memory  from another computer readable/usable medium, such as static storage device or disk drive))
“identify a chunk of records in a secondary database” (Paragraph [0040] (data block(s) are also referenced and/or otherwise identified/identifiable in the nologging redo records which were sent to the standby database (secondary database) server))
“identify, by a secondary database, a chunk of records in the secondary database” (Paragraph [0031] and Paragraph [0032] (the contents of the active standby database, based on the information contained within the redo records and the unique redo record identifier is a unique identifier to uniquely identify a redo record))
 “process, by the secondary database, a response to the message, the response being received from the primary database, and indicating which records of the chunk of records are delete-able” (Paragraph [0030] and Paragraph [0037] (used by the standby recovery process within the active standby database server to apply the data to the active standby database received at the active standby database server and any changes (deletion) made to the contents of the primary database also may be made to the contents of the active standby database))
“delete, by the secondary database, each record of the chunk of records from the secondary database that the message indicated was delete-able” (Paragraph [0044], Paragraph [0049] and Paragraph [0050] (the data blocks containing the data included within the logging redo record including deleted records are applied to the active standby database, a copy of one or more data blocks corresponding to the change that is associated with the placeholder redo record is sent to the standby database and the placeholder redo record received is identified and applied to update the standby database)).
Neall does not EXPLICITLY disclose: transmit, by the secondary database, a message to a primary database, the message identifying the chunk of records and inquiring whether any records of the chunk of records are delete-able. 
However, Lashley teaches:
“transmit, by the secondary database, a message to a primary database, the message identifying the chunk of records and inquiring whether any records of the chunk of records are delete-able” (Paragraph [0032] (Paragraph [0011] and Paragraph [0032] (the secondary database server, transmits the processed update operation to the primary database, the secondary server may perform the preliminary operations, identify the records to update and then send a message to the primary system specifying which records to modify)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Neall and Lashley for “transmit, by the secondary database, a message to a primary database, the message identifying the chunk of records and inquiring whether any records of the chunk of records are delete-able” as it provides a redirected update mechanism for a secondary database system used to provide redundancy for a primary database system (Lashley, Paragraph [0018]).  
Therefore, it would have been obvious to combine Neall and Lashley.

As per claim 24, the claim is rejected based upon the same rationale given for the parent claim 23 and the claim 2 above.

As per claim 25, the claim is rejected based upon the same rationale given for the parent claim 24 and the claim 3 above.

As per claim 26, the claim is rejected based upon the same rationale given for the parent claim 25 and the claim 4 above.

As per claim 27, the claim is rejected based upon the same rationale given for the parent claim 23 and the claim 5 above.

As per claim 28, the claim is rejected based upon the same rationale given for the parent claim 23 and the claim 6 above.

As per claim 29, the claim is rejected based upon the same rationale given for the parent claim 23 and the claim 7 above.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neall et al (US PGPUB 20190095297) in view of Lashley et al (US PGPUB 20090019094) and in further view of Khandelwal Sunil (US PGPUB 20180210959).

As per claim 11:
Neall and Lashley teach the apparatus as specified in the parent claim 10 above. 
Neall and Lashley do not EXPLICITLY discloses: wherein the software thread invokes a bloom filter to determine which ones of the records in the primary database have meta-data in the main memory that indicates whether the record is at least one of: deleted or delete-able; and wherein, if the bloom filter indicates that the record does not have meta-data in main memory that indicates whether the record is at least one of: deleted or delete-able, the software thread determines that for purposes of generating the response the record is not to be regarded as any of: deleted or delete-able.
However, Khandelwal further teaches:
“wherein the software thread invokes a bloom filter to determine which ones of the records in the primary database have meta-data in the main memory that indicates whether the record is at least one of: deleted or delete-able” (Paragraph [0015] (the interface software includes one or more function calls configured to receive user commands, user requests, or other communications and provides one or more filters such as bloom filters, for determining presence or absence (deletion or deleteable) of keys or other data elements with respect to database))
“and wherein, if the bloom filter indicates that the record does not have meta-data in main memory that indicates whether the record is at least one of: deleted or delete-able, the software thread determines that for purposes of generating the response the record is not to be regarded as any of: deleted or delete-able” (Paragraph [0020] and Paragraph [0021] (the bloom filter can quickly confirm absence of keys in database, but can only determine potential presence of the keys in database and once a presence status indicating absence of the keys, or other presence status, is determined, then interface indicates) the presence status responsive to the lookup requests and transferred for delivery to the originally requesting entity or other destinations)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Neall, Lashley and Khandelwal for “wherein the software thread invokes a bloom filter to determine which ones of the records in the primary database have meta-data in the main memory that indicates whether the record is at least one of: deleted or delete-able; and wherein, if the bloom filter indicates that the record does not have meta-data in main memory that indicates whether the record is at least one of: deleted or delete-able, the software thread determines that for purposes of generating the response the record is not to be regarded as any of: deleted or delete-able” as database lookup operations can be optimized without performing disk-based operations, by the use of Bloom filters where a Bloom filter  is a specialized data structure that indicates absence or potential presence of data items (such as data keys) in a data store or database (Khandelwal, Paragraph [0011]).  
Therefore, it would have been obvious to combine Neall, Lashley and Khandelwal.

As per claim 22, the claim is rejected based upon the same rationale given for the parent claim 20 and the claim 11 above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bangalore et al, (US PGPUB 20180285201), systems and methods for performing backup and other secondary copy operations for large databases (e.g., “big data”), such as the Greenplum database, are described. In some cases, the systems and methods may maintain a second instance of a source database (e.g., Greenplum) using live synchronization, which performs incremental replication between a virtual machine containing a large database and a synced copy of the virtual machine.
Madhavarapu et al, (US PGPUB 20120059798), methods, systems, and computer program products for mirroring file data. Generally, high availability and disaster recovery is achieved within a database management system by detecting which parts of a file have changed and sending the changed parts to secondaries. Adjacent or partially overlapping parts of a file can coalesce to form larger chunks of changed data. Coalescing reduces the overall number of chunks that are tracked.
Haridas et al, (US PGPUB 20200293213), the exemplary system and methods provide a solution for reclaiming the space occupied by invalid blocks of data stored on secondary storage devices. The space reclamation techniques may employ a primary table, a deduplication chunk table, or an index data structure located with the secondary copy of data on secondary storage devices. One exemplary method uses information from the deduplication database media agent and a deduplication chunk table. Coalescing reduces the overall number of chunks that are tracked.

ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163